


Exhibit 10.1


FIRST AMENDMENT TO
THE MARATHON PETROLEUM CORPORATION
AMENDED AND RESTATED 2011 INCENTIVE COMPENSATION PLAN




WHEREAS, the Board of Directors (“Board”) of the Marathon Petroleum Corporation
(“Corporation”) has adopted the Marathon Petroleum Corporation amended and
restated 2011 Incentive Compensation Plan (“2011 Plan”) for the benefit of 2011
Plan participants and to retain employees and directors with a high degree of
training, experience and ability; to attract new employees and directors whose
services are considered particularly valuable; to encourage the sense of
proprietorship of such persons; and to promote the active interest of such
persons in the development and financial success of the Corporation; and


WHEREAS, the Board adopted the Marathon Petroleum Corporation 2012 Incentive
Compensation Plan, effective as of April 25, 2012 (“2012 Plan”); and


WHEREAS, the Board determined that there shall be no new equity grants issued
under the 2011 Plan after April 25, 2012 and that all future equity grants are
to be issued under the 2012 Plan; and


WHEREAS, on April 29, 2015 the Board approved a two-for-one stock split of the
Corporation’s common stock to be effected as a 100% stock dividend and directed
that the stock dividend be distributed on June 10, 2015; and


WHEREAS, on April 29, 2015, the Board directed that the 2011 Plan be amended
effective as of June 10, 2015 to reflect the effect of the stock dividend of one
additional share of the Corporation’s common stock for every one share of common
stock issued; and


WHEREAS, paragraph 12 of the 2011 Plan permits the Board to amend the 2011 Plan
from time to time, subject only to certain limitations specified therein, none
of which are applicable to this amendment; and


WHEREAS, this amendment will not require shareholder approval because it does
not represent a material revision to the 2011 Plan; and


WHEREAS, the Board authorized any officer of the Corporation to adopt such
amendment on behalf of the Board.


NOW, THEREFORE, the following amendment is hereby made part of the 2011 Plan,
effective as of June 10, 2015:


FIRST AND ONLY CHANGE





--------------------------------------------------------------------------------




The introductory paragraph in paragraph 4 of the 2011 Plan is hereby deleted in
its entirety and replaced with the following new paragraph to increase the
aggregate number of shares of common stock issuable thereunder:


Common Stock Available for Awards. Subject to the provisions of paragraph 14
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 50 million shares of Common Stock. No
more than 20 million shares of Common Stock may be the subject of Awards that
are not Options or Stock Appreciation Rights. In the sole discretion of the
Committee, 20 million shares of Common Stock may be granted as Incentive Stock
Options.




IN WITNESS WHEREOF, the Corporation has executed this First Amendment to the
Marathon Petroleum Corporation 2011 Incentive Compensation Plan.


            
 
 
 
 
MARATHON PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Rodney P. Nichols
 
Name:
Rodney P. Nichols
 
Title:
Senior Vice President Human Resources and Administrative Services
 
Date:
June 8, 2015
 
 
 
 
 
 
 
 
 

            
                        

